UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1660


In re: ROGER WAYNE JONES, III,

                    Petitioner.



  On Petition for Writ of Mandamus. (1:14-cr-00037-WO-1; 1:16-cv-00655-WO-LPA)


Submitted: September 18, 2018                                 Decided: October 26, 2018


Before NIEMEYER, AGEE, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Roger Wayne Jones, III, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Roger Wayne Jones, III, petitions for a writ of mandamus, alleging that the district

court has unduly delayed in ruling on his 28 U.S.C. § 2255 (2012) motion. He seeks an

order from this court directing the district court to act. Our review of the district court’s

docket reveals the magistrate judge has recently issued an order and recommendation

regarding Jones’s § 2255 motion. Accordingly, because the magistrate has acted in

Jones’s case, we deny the mandamus petition as moot. We grant leave to proceed in

forma pauperis. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                       PETITION DENIED




                                             2